Citation Nr: 1607572	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a chronic left knee disability to include rheumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In September 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A claim for service connection for a knee condition was denied by a May 1978 rating decision, the Veteran was notified and that decision was not appealed.

2.  Evidence received subsequent to the May 1978 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a knee condition, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision which denied a claim for service connection for a knee condition is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2013 and in an undated letter prior to the June 2014 rating decision of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested. 

In a decision dated in May 1978, the RO denied the Veteran's claims for service connection for a knee condition on the basis that although he was hospitalized from March 1964 to April 1964 with reported rheumatoid arthritis, separation examination was negative for a knee condition, hospital report in December 1976 noted that rheumatoid factor was negative, VA examination of the knees was negative with no limitation in range of motion, and orthopedic examination found no abnormality.  

At the time of the May 1978 rating decision, evidence of record included the Veteran's service treatment records, a VA Hospital Summary for hospitalization from December 1 to 11, 1976 at which time the Veteran complained of some intermittent swollen knee joints since 1964, a VA examination dated in March 1978 which noted the Veteran's complaints of occasional swelling and pain on both knees upon exposure to cold and changes in weather, and a special orthopedic examination.  The orthopedic examination noted a history of knee pain since 1964 which the Veteran attributed to arthritis and that the pain was on the inside of his knee which sometimes kept him awake at night and was worse in the winter after cold exposure or after changes in the weather.  The Veteran reported that the pain was not particularly exacerbated by exercise and that sometimes he had bilateral spontaneous swelling of the knee joints.  Physical examination demonstrated normal range of motion without pain and normal strength, sensation, and deep tendon reflexes.  There was no pain to palpation of the patellae, no medial or lateral ligamentous instability, and the Veteran was able to ambulate normally.  X-rays were normal.  Joint space was well-maintained, and there was no subchondral sclerosis or osteophyte formation.    

The Veteran was notified and did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  Thus, the May 1978 decision is final.  

The Veteran's application to reopen his claim of service connection for arthritis was received in September 2013.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that it appears that the RO reopened the Veteran's claim of a left knee disability but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Based on the grounds stated for the denial of service connection for a left knee condition in the May 1978 rating decision, new and material evidence would consist of evidence of a current chronic knee disability and evidence that such disbability was related to the Veteran's active duty service.  In this regard, additional evidence received since the May 1978 rating decision includes various VA treatment records and personal hearing testimony from the Veteran.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, however, the record is still absent evidence of a current chronic left knee disability.  The Veteran underwent VA examination in May 2014 at which time he reported that he did not know when his knee pain started but stated that he had had knee pain twice since 1964 with no history of injury and no locking, swelling, crepitation, redness, or warmth.  The examiner noted,  

Veteran had a swollen left knee and hospitalization in 1964.  His left knee was treated with antibiotics and resolved.  Interestingly the doctor put rheumatoid arthritis as a diagnosis even though all the laboratory factors were negative and the lab work clearly showed infectious.  He does not meet the criteria for rheumatoid arthritis.  His acute infection in 1964 was only a few weeks as compared to rheumatic disease onset is 6 weeks or more.  He also had only one joint involvement with the left knee where rheumatic symptoms involve at least 3 joints at the same time.  All of his rheumatoid studies were negative.  After hospitalization he finished the last 2-1/2 years of his military service and was discharged without residual.  He's never had a recurrence of any pain in the left knee.  He says at this time he rarely has any knee problems in either knee.  

After physical examination, a diagnosis of subjective complaint of intermittent bilateral knee pain with normal examination and no other diagnosis was rendered.  

In regard to the evidence received since the May 1978 rating decision, the Board finds that there is still no evidence of a current chronic left knee disability related to the Veteran's active duty service.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, again, there is no competent medical evidence reflective of a left knee disorder during the appeal period. 

Accordingly, the Board finds that the evidence received subsequent to May 1978 rating decision is not new and material and does not serve to reopen the claim.  



ORDER

New and material evidence not having been received, the claim for entitlement service connection for a chronic left knee disability is not reopened.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


